Citation Nr: 1804333	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  13-12 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Casey, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1970 to October 1974.  

This matter came before the Board of Veterans' Appeals (Board) from an April 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran has limited his appeal to entitlement to service connection for PTSD.  In this regard, the Board notes that in an April 2012 rating decision, the RO awarded service connection for bipolar disorder.  

In February 2017, the Board remanded the issue on appeal for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for PTSD.  One of the criteria to establish service connection for PTSD requires credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  A March 2009 Veteran's Service Representative memorandum indicated there was a lack of information to corroborate stressor(s) associated with the claim for service connection for PTSD.  The memorandum stated that the information required to corroborate the stressful events described by the Veteran was insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) or to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.

In the July 2009 Notice of Disagreement, the Veteran indicated that he served in Vietnam and that he witnessed the death of a pilot.  Although the evidence does not show the Veteran had any service in Vietnam, the evidence in the Veteran's personnel records does show that he served aboard the aircraft carrier U.S.S. Franklin D. Roosevelt, which operated in the Mediterranean Sea during this time.  In 2012, the Veteran submitted evidence indicating that he witnessed the death of a pilot in the summer of 1972 while serving aboard the U.S.S. Franklin D. Roosevelt.  The Board finds that further development is warranted to verify the existence of an in-service PTSD stressor.  

The Board notes that VA is now required to apply concepts and principles set forth in DSM-V to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  79 Fed. Reg. 45094 (Aug. 4, 2014).  In this case, the Veteran filed a substantive appeal for his PTSD claim in April 2013, and it was subsequently certified to the Board in August 2015.  Therefore, this claim is governed by DSM-V criteria.

Additionally, the Veteran's VA medical records contain substantial conflicting evidence as to whether the Veteran has a diagnosis of PTSD.  See, e.g., January 2014 VA Treatment Records (reflecting a DSM-V diagnosis of PTSD); May 2017 VA examination (reflecting that the Veteran did not have a DSM-V PTSD diagnosis). 

On a remand, an addendum opinion regarding the Veteran's claim of service connection for PTSD and applying DSM-IV criteria must be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.

2.  Review the file and prepare a summary of the claimed stressor of witnessing a pilot's death on the U.S.S. Franklin D. Roosevelt.  This summary, and all associated documents, must be sent to JSRRC.  This organization must be requested to provide any information which might corroborate the Veteran's alleged stressors.  If JSRRC is unable to provide the specific information requested, they must be asked to direct the RO to any additional appropriate sources. 

3.  After Steps 1 and 2 are completed, forward the Veteran's claims file to a qualified examiner (if available, other than the examiner who conducted the May 2017 examination) for an addendum opinion addressing the nature and etiology of any diagnosed PTSD or other acquired psychiatric disorder, as set forth in the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V). The examiner must review the electronic claims file, including the Veterans Benefits Management System and Legacy Content Manager files, and note such review in the examination report.  The examiner should answer the following question:

Is at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed PTSD is related to active duty service?  In providing an opinion, the examiner must address the following:

a.  February 2014 and May 2017 letters from private physician Dr. J. P., indicating that the Veteran has been treated for a diagnosis of PTSD,

b.  Conflicting evidence of record concerning whether or not the Veteran has a diagnosis of PTSD (see January 2014 VA treatment diagnosis of PTSD under DSM-V vs. May 2017 VA examination finding no diagnosis under DSM-V); and 

c.  Clarification as to whether the Veteran's claimed stressor meets the criterion for a diagnosis of PTSD under DSM-V.

If an examination is needed, one should be scheduled.  All opinions expressed must be supported by complete rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he or she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), by a deficiency in the record (i.e., additional facts are required), or by the examiner himself or herself (because he or she does not have the needed knowledge or training).

The examiner is reminded to provide all diagnoses under DSM-V.  The examiner is also notified that, although the record does not show that the Veteran served in Vietnam, the record does show service aboard the U.S.S. Franklin D. Roosevelt in the Mediterranean Sea.

4.  After completing the actions detailed above, readjudicate the claim remaining on appeal.  If the benefits are not granted to Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




